DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 11 February 2021 for the application file 20 August 2019. Claims 1-11 are pending:
Claims 4-8 and 11 have been withdrawn without traverse in the reply filed 11 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/004665 filed 09 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-034792 file 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 9, and 10 in the reply filed on 11 February 2021 is acknowledged. Applicant request rejoinder of Group IV (Claim 11) upon a finding of allowable subject matter in elected Claim 9. Claims 4-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is not clear what is meant by “a surface of a copolymer”. Copolymers are typically molecular in nature. Did Applicant intend to indicate a “surface” formed by a copolymer? Or did Applicant intend to associate “surface” with “structure”, e.g., “the porous particles comprise a structure having a surface comprising…”? The language is unclear and renders the claim indefinite for failing to particularly point out or distinctly claim the subject matter of the invention. Claims 2, 3, 9, and 10 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MOMIYAMA et al. (US PGPub 2017/0043320 A1; earliest filed date of 06 April 2015 to WO 2015/080174 A1).
Regarding Claim 1, MOMIYAMA discloses solid-phase carriers/fillers for chromatography, specifically porous particles for use in antibody purification in liquid chromatography (p0085, p0429). The carriers comprise a methacrylate-based monomer having a formula 10:

    PNG
    media_image1.png
    158
    296
    media_image1.png
    Greyscale

where R12 and R13 are each independently a hydrogen or methyl group, and R14 is a linear chain having 1-5 carbon atoms (p0160-0164). MOMIYAMA further discloses preparing these fillers for chromatography, utilizing 8.87 g of glycidyl methacrylate and 4.44 g of glycerin dimethacrylate (n.b., glycerin is also glycerol; p0418) followed by ring-opening of unreacted epoxy groups with excess thioglycerol (i.e., excess implies a complete ring-opening rate; p0416).
	While MOMIYAMA is deficient in explicitly disclosing the use of the described fillers for size exclusion chromatography, such a limitation merely states the purpose or intended use of the invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	Furthermore, the limitation requiring a ring-opening rate of glycidyl groups of the porous particles is 95% or more is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claim 2, as applied to the rejection of Claim 1, MOMIYAMA further discloses preparing the particle fillers for chromatography, utilizing 8.87 g of glycidyl methacrylate and 4.44 g of glycerin dimethacrylate (p0418); these masses correspond to 76.2 mol% and 23.8 mol%, respectively (for 142.15 g/mol and 228.24 g/mol molecular weights), of the copolymer, which read upon the claimed 6 to 29 mol% of glycoerl 1,3-dimethacrylate and 71 to 94 mol% of glycidyl methacrylate.
Regarding Claim 9, as applied to the rejection of Claim 1, MOMIYAMA further discloses the taught particle fillers are used to fill a chromatography column for the purification of a monoclonal antibody (p0429).
	Regarding Claim 10, as applied to the rejection of Claim 9, MOMIYAMA further discloses the chromatography column is connected to an AKTA Prime Plus apparatus (p0429).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOMIYAMA.
Regarding Claim 3, as applied to the rejection of Claim 1, MOMIYAMA further discloses the R14 of formula 10 is a linear chain having 1-5 carbon atoms, which overlaps with the claimed n = 4 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Claims 1, 9, and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al. (US Patent 6,482,867) or, alternatively, over KIMURA in view of KOBASHI et al. (JP 6138462 A; machine translation referenced herein).
	Regarding Claim 1, KIMURA discloses organic packing material for liquid chromatography, e.g., size exclusion chromatography, (c1/8-9, c1/36-39); the packing material comprises microporous particles (c6/35-41). The microporous particles are prepared via crosslinking of a polymer (c5/12-13); KIMURA discloses glycerol dimethacrylate as a crosslinking agent, prepared from the addition reaction of glycidyl methacrylate with methacrylic acid (c6/47-54). The resultant microporous particles has a structure shown in c7/11-18:

    PNG
    media_image2.png
    176
    380
    media_image2.png
    Greyscale

which reads on the claimed structure of 

    PNG
    media_image3.png
    114
    360
    media_image3.png
    Greyscale

where n is 1, and R1 and R2 are partial structures of the microporous particles.
	While KIMURA is deficient in explicitly disclosing the ring-opening polymerization of glycidyl groups, much less a ring-opening rate of glycidyl groups of the porous particles is 95% or more, such a limitation is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Alternatively, KOBASHI discloses a method for crosslinking and polymerizing a porous structure comprising a polymer with an epoxy group by subjecting the epoxy group to ring-opening modification (§Problems to be Solved, pg. 1, approximately middle). The taught polymer is a glycidyl monovinyl ester or ether, especially glycidyl methacrylate, with a crosslinkable monomer, especially a glycol dimethacrylate (§Means for Solving the Problems, pg. 1, approximately bottom third; Example #1, pg. 2). KOBASHI further discloses that the polymer is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, one of ordinary skill in the art would have found it obvious to use the ring-opening means disclosed by KOBASHI for preparing the polymer taught by KIMURA because such a technique is a well-known method. The nature of the problem to be solved would have led one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Regarding Claim 9, as applied to the rejection of Claim 1, KIMURA further discloses the microporous particles serve as packing material for liquid chromatography (c3/19-21), specifically, size exclusion chromatography (c1/35-39). KIMURA further discloses columns (c8/15).
	Regarding Claim 10, as applied to the rejection of Claim 9, KIMURA further discloses the disclosed packing material are loaded into a liquid chromatography column and used for sample analysis (c11/51-c12/3), inherently implying the use of a chromatography apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MANO et al. (US Patent 7,205,361) discloses liquid chromatography porous media (c3/3-10) comprising a copolymer of glycerol dimethacrylate and glycidyl methacrylate (c3/31-52) prepared via a method step including epoxy ring-opening (c13/65-c14/7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777